Exhibit 10.72

THIRD AMENDMENT TO CREDIT AGREEMENT AND LIMITED WAIVER

This THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of November 14, 2013, among KID BRANDS, INC., a New Jersey corporation (the
“Lead Borrower”), the Persons named on Schedule 1.01 to the Credit Agreement
referred to below (collectively, together with the Lead Borrower, the
“Borrowers”), the Persons named on Schedule 1.02 to the Credit Agreement
referred to below (collectively, the “Guarantors”), each lender party hereto
(collectively, the “Lenders” and individually, a “Lender”), and SALUS CAPITAL
PARTNERS, LLC, as Administrative Agent and Collateral Agent (in such capacities,
the “Agent”).

RECITALS

A. The Borrowers, the Guarantors, the Lenders and the Agent are party to that
certain Credit Agreement dated as of December 21, 2012, as amended pursuant to
that certain First Amendment to Credit Agreement dated as of April 16, 2013,
that certain Second Amendment to Credit Agreement dated as of May 16, 2013, and
those certain letter agreements (collectively, the “Letter Agreements”)dated as
of August 13, 2013, September 12, 2013, September 19, 2013 and October 3, 2013
(and as further amended, supplemented, modified and in effect from time to time,
the “Credit Agreement”), pursuant to which the Agent and Lenders agreed, subject
to the terms and conditions set forth therein, to make certain loans and provide
other financial accommodations to the Borrowers. Capitalized terms used herein
and not otherwise defined shall have the meanings ascribed to them in the Credit
Agreement.

B. The Borrowers and Guarantors have requested that the Agent and the Lenders
(i) waive the Defaults and Events of Default arising due to a breach of Sections
7.15(a) and 7.15(b) of the Credit Agreement and (ii) make certain changes to the
Credit Agreement regarding the financial covenants as set forth herein. The
Agent and the Lenders are willing to provide such waiver and make such changes
to the Credit Agreement, but only on the terms and subject to the conditions
hereinafter set forth.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants herein set forth and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound, the Borrowers, the Guarantors, the Lenders and the Agent hereby
agree as follows:

1. RATIFICATION AND REAFFIRMATION OF OBLIGATIONS AND LIENS.

(a) Each Loan Party hereby ratifies and reaffirms the validity and
enforceability of all of the Obligations (including, without limitation, all
Obligations under Section 2.09 of the Credit Agreement) and of the Credit
Agreement and the other Loan Documents, and agrees that its obligations under
the Credit Agreement, the other Loan Documents and this Amendment are its legal,
valid and binding obligations enforceable against it in accordance with the
respective terms thereof. Each Loan Party further acknowledges and agrees that
all payments to be made by such Loan Party under the Credit Agreement shall be
made without condition or deduction for any counterclaim, defense, recoupment or
set-off in accordance with the terms of the Credit Agreement and the other Loan
Documents.



--------------------------------------------------------------------------------

(b) Each Loan Party hereby ratifies and reaffirms all of the liens and security
interests heretofore granted pursuant to the Credit Agreement and the other Loan
Documents (except solely with respect to the Trademark Collateral, as defined
in, and released by the Agent pursuant to, the Release of Trademark Security
Interest dated July 24, 2013) as collateral security for the Obligations
incurred pursuant to the Credit Agreement and the other Loan Documents.

2. LIMITED WAIVER. Subject to the terms and conditions herein contained and in
reliance on the representations and warranties of the Borrowers herein
contained, effective upon the satisfaction of the conditions precedent set forth
in section 4 below, the Agent and the Lenders hereby waive: (A) the requirement
that the Borrowers be in compliance with (i) the financial covenant, regarding
Minimum Consolidated EBITDA, set forth in Section 7.15(a) of the Credit
Agreement, for the trailing twelve-month periods ending on each of September 30,
2013 and October 31, 2013 and (ii) the financial covenant regarding the
Consolidated Fixed Charge Coverage Ratio, set forth in Section 7.15(b) of the
Credit Agreement, for the Fiscal Quarter ended September 30, 2013; and (B) any
Default or Event of Default resulting from any non-compliance with such
covenants for the periods set forth above. The foregoing limited waiver is
limited to the specific waivers set forth in this section 2 and is not a
commitment or agreement to grant any waiver in the future.

3. AMENDMENTS TO CREDIT AGREEMENT.

(a) Section 1.01 (Defined Terms) of the Credit Agreement is hereby amended by
adding the following defined terms:

“Gross Sales Report” means, with respect to any Fiscal Month, a sales report
indicating gross sales figures for the immediately preceding completed fiscal
month, prepared by the Lead Borrower in the form attached to the Third Amendment
as Exhibit A.

“Third Amendment” means the Third Amendment to Credit Agreement dated as of the
Third Amendment Effective Date among the Borrowers, the Guarantors, the Agent
and the Lenders party thereto.

“Third Amendment Effective Date” means as of November 14, 2013.

(b) Section 1.01 (Defined Terms) of the Credit Agreement hereby is amended by
deleting the definition of “Loan Documents” appearing therein and inserting in
lieu thereof the amended definition set forth below:

“Loan Documents” means this Agreement, the First Amendment, the Second
Amendment, the Third Amendment, the Letter Agreements, each Note, each Issuer
Document, the Fee Letter, all Borrowing Base Certificates, the Blocked Account
Agreements, the DDA Notifications, the Security Documents, each Facility
Guaranty and

 

2



--------------------------------------------------------------------------------

any other instrument or agreement now or hereafter executed and delivered in
connection herewith, or in connection with any transaction arising out of any
Cash Management Services and Bank Products provided by the Agent or any of its
Affiliates, each as amended and in effect from time to time.

(c) Section 1.01 (Defined Terms) of the Credit Agreement is hereby amended by :
(i) deleting the phrase “for purposes of calculating the financial covenants set
forth in Section 7.15” from clause (xii) of the definition of Consolidated
EBITDA; and (ii) deleting the following defined terms: Availability Trigger
Event; Expense Ratio Trigger Event; Consolidated Fixed Charge Coverage Ratio;
and Debt Service Charges.

(d) Notwithstanding anything to the contrary in the Credit Agreement (including,
but not limited to, the definitions of “Availability”, “Total Outstandings” and
“Outstanding Amount”), solely for the purpose of calculating Availability under
Section 7.15(a) for any Fiscal Month during the period commencing on December 1,
2013 and ending on February 28, 2014, Total Outstandings shall be adjusted to
exclude the effect of any borrowings (but solely to the extent that such
borrowings occur earlier than the Fiscal Month that such borrowing are projected
to occur as set forth in the Business Plan) used to pay: (i) start up costs (in
the aggregate amount not to exceed $1,500,000) to National Distributions
Centers, L.P. (“NDC”) required under the Operating Services Agreement between
NDC and the Lead Borrower; and (ii) the security deposit (in an amount not to
exceed $360,000) required in connection with the lease of new office space by
the Lead Borrower and LaJobi. For purposes of clarity, any borrowings under the
Credit Agreement used to fund the Borrowers’ payment requirements described in
clauses (i) and (ii) above shall not be included in the calculation of “Total
Outstandings” or “Outstanding Amounts” solely for purposes of determining
Availability under Section 7.15(a) of Credit Agreement for the periods described
above (and shall, for the avoidance of doubt, be included in the calculation of
“Availability”, “Total Outstandings” and “Outstanding Amounts” for all other
purposes, including, without limitation, for the purpose of determining whether
an Overadvance exists).

(e) Section 6.02 of the Credit Agreement is hereby amended to add the following
subsection (m) and (n) (and the word “and” following subsection (k) is hereby
moved to follow subsection (m) and the period at the end of subsection (l) is
replaced with a semicolon):

(m) on the seventh Business Day of each month, a Gross Sales Report covering the
immediately preceding completed fiscal month, certified as prepared in good
faith and based upon information available to the Borrowers at the time
delivered; and

(n) notwithstanding any provisions to the contrary set forth in this Agreement
(or any Loan Document), on or before December 16, 2013, (i) a Business Plan for
the Borrowers’ 2014 fiscal year, and (ii) on or prior to execution of the Third
Amendment, an updated Business Plan with respect to November and December 2013
(the “2013 Update”), such 2013 Update to be prepared on a basis consistent with
the methodology to be used for the 2014 Business Plan.

 

3



--------------------------------------------------------------------------------

(f) Section 7.15 (Financial Covenants) of the Credit Agreement hereby is amended
by deleting such Section in its entirety and replacing it with the following:

7.15 Business Plan Covenants.

(a) Permit the average daily Availability for any Fiscal Month, commencing with
the Fiscal Month ending on November 30, 2013 and for all Fiscal Months
thereafter, calculated under, or in accordance with, the Agent’s loan accounting
system, to be more than fifteen percent (15%) less than the Availability
projected for the last day of such Fiscal Month (tested on the last day of such
month) in the Business Plan most recently delivered to the Agent (as set forth
in paragraph (c) below).

(b) Permit gross sales for the trailing three-month period, calculated as of the
last day of each Fiscal Month, commencing with the Fiscal Month ending on
November 30, 2013 and for all Fiscal Months thereafter, to be more than fifteen
percent (15%) less than the gross sales projected for such trailing three-month
period ending as of the end of each such Fiscal Month in the most recently
delivered Business Plan (as set forth in paragraph (c) below).

(c) For the avoidance of doubt, with respect to the covenant testing periods
ending on each of November 30, 2013 and December 31, 2013, the projections
included in the 2013 Update (which is hereby deemed acceptable to the Agent in
its Permitted Discretion) shall be used to determine covenant compliance for
such testing periods. With respect to all covenant testing periods in 2014, the
projections included in the 2014 Business Plan delivered to the Agent pursuant
to Section 6.02(n) shall be used to determine covenant compliance for such
testing periods, and for testing periods beyond 2014, the projections included
in the Business Plan most recently delivered to the Agent pursuant to
Section 6.01(d) for such periods shall be used to determine compliance for such
testing periods.

4. CONDITIONS TO EFFECTIVENESS; POST EFFECTIVE DATE COVENANTS OF THE LOAN
PARTIES. This Amendment shall become effective only upon the satisfaction of all
of the conditions precedent set forth in clauses (a) and (b) below:

(a) The Agent shall have received this Amendment, duly executed by each Loan
Party and the Lenders; and

(b) The Lead Borrower shall have paid in full all invoiced Credit Party Expenses
in connection with the preparation, execution, delivery and administration of
this Amendment. The fees and expenses described in this clause (b) shall be
fully earned and payable as of the Third Amendment Effective Date, and no
portion thereof shall be refunded or returned to the Lead Borrower or any other
Loan Party under any circumstances.

5. REPRESENTATIONS AND WARRANTIES. Each Loan Party represents, warrants and
covenants that:

(a) The execution, delivery and performance of this Amendment and the other Loan
Documents, and the transactions contemplated hereunder and thereunder, are all
within such Loan Party’s powers, have been duly authorized and do not and will
not (i) contravene the terms

 

4



--------------------------------------------------------------------------------

of such Loan Party’s Organization Documents; (ii) conflict with or result in any
breach, termination, or contravention of, or constitute a default under, or
require any payment to be made under (A) any Material Contract or any Material
Indebtedness to which such Loan Party is a party or affecting such Loan Party or
the properties of such Loan Party or any of its Subsidiaries or (B) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Loan Party or its property is subject; or (iii) violate any Laws;

(b) After giving effect to this Amendment, no event or circumstance has occurred
and is continuing that constitutes a Default or an Event of Default;

(c) The representations and warranties contained in the Credit Agreement and the
other Loan Documents were true and correct in all material respects as of the
date made and, except to the extent that such representations and warranties
relate expressly to an earlier date, remain true and correct in all material
respects as of the date hereof (provided, that in the case of any representation
and warranty qualified by materiality, such representation and warranty shall be
true and correct in all respects (after giving effect to such materiality
qualification)); and

(d) Such Loan Party has read and fully understands each of the terms and
conditions of this Amendment and is entering into this Amendment freely and
voluntarily, without duress, after having had an opportunity for consultation
with independent counsel of its own selection and not in reliance upon any
representations, warranties or agreements made by the Agent or any Lender and
not set forth in this Amendment.

6. RELEASE. In consideration of the agreements of the Agent and the Lenders
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Loan Party, on behalf of
itself and its successors, assigns, and other legal representatives, hereby
absolutely, unconditionally and irrevocably releases, remises and forever
discharges the Agent and each Lender and their respective successors and
assigns, and their respective present and former shareholders, Affiliates,
trustees, subsidiaries, divisions, predecessors, directors, officers, attorneys,
employees, agents and other representatives (the Agent, each Lender and all such
other Persons being hereinafter referred to collectively as the “Releasees” and
individually as a “Releasee”), of and from all demands, actions, causes of
action, suits, covenants, contracts, controversies, agreements, promises, sums
of money, accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set-off, demands and liabilities whatsoever
(individually, a “Claim” and collectively, “Claims”) of every name and nature,
known or unknown, suspected or unsuspected, both at law and in equity, which
such Loan Party or any of its successors, assigns or other legal representatives
may now or hereafter own, hold, have or claim to have against the Releasees or
any of them for, upon, or by reason of any circumstance, action, cause or thing
whatsoever which arises at any time on or prior to the day and date of this
Amendment, including, without limitation, for or on account of, or in relation
to, or in any way in connection with any of the Credit Agreement, or any of the
other Loan Documents or transactions thereunder or related thereto. Each Loan
Party understands, acknowledges and agrees that the release set forth above may
be pleaded as a full and complete defense and may be used as a basis for an
injunction against any action, suit or other proceeding which may be instituted,
prosecuted or attempted in breach of the provisions of such release. Each Loan
Party agrees that no fact, event, circumstance, evidence or transaction which
could now be asserted or which may hereafter be discovered shall affect in any
manner the final, absolute and unconditional nature of the release set forth
herein.

 

5



--------------------------------------------------------------------------------

7. FULL FORCE AND EFFECT; ENTIRE AGREEMENT. Except to the extent expressly
provided in this Amendment, the terms and conditions of the Credit Agreement and
each other Loan Document shall remain in full force and effect. This Amendment,
the Credit Agreement and the other Loan Documents constitute and contain the
entire agreement of the parties hereto and supersede any and all prior
agreements, negotiations, correspondence, understandings and communications
between the parties, whether written or oral, respecting the subject matter
hereof.

8. COUNTERPARTS; EFFECTIVENESS. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts taken together shall constitute but one and
the same instrument. Delivery of an executed counterpart of a signature page to
this Amendment by facsimile or other electronic means shall be as effective as
delivery of a manually executed counterpart of this Amendment. Any party
delivering an executed counterpart of this Amendment by facsimile or other
electronic means also shall deliver a manually executed counterpart of this
Amendment but the failure to deliver a manually executed counterpart shall not
affect the validity, enforceability, and binding effect of this Amendment.

9. NO THIRD PARTIES BENEFITED. This Amendment is made and entered into for the
sole benefit of the Borrowers, the Guarantors, the Agent and the Lenders, and
their permitted successors and assigns, and except as otherwise expressly
provided in this Amendment, no other Person shall be a direct or indirect legal
beneficiary of, or have any direct or indirect cause of action or claim in
connection with, this Amendment.

10. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE
CONFLICTS OF LAWS PRINCIPLES THEREOF, BUT INCLUDING SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW.

11. SEVERABILITY. In case any provision in or obligation under this Amendment
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
executed and delivered by its duly authorized officer as of the date first
written above.

 

KID BRANDS, INC., as the Lead Borrower By:  

 /s/ Kerry Carr

Name:   Kerry Carr Title:   EVP, COO & CFO KIDS LINE, LLC SASSY, INC. I & J
HOLDCO, INC. LAJOBI, INC. COCALO, INC. RB TRADEMARK HOLDCO, LLC, each as a
Borrower By:  

 /s/ Kerry Carr

Name:   Kerry Carr Title:   Vice President



--------------------------------------------------------------------------------

SALUS CAPITAL PARTNERS, LLC, as Administrative Agent and as Collateral Agent and
a Lender By:  

 /s/ Matthew T. O’Rourke

Name:   Matthew T. O’Rourke Title:   Vice President



--------------------------------------------------------------------------------

Exhibit A

Kid Brands, Inc.

Gross sales for month ended:                                 

Soft Home US

LaJobi

Sassy

International

Total